Citation Nr: 1534016	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1979 to February 1980.  
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a  February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims of service connection.

In July 2015, the Veteran, without good cause, failed to show for the Board video hearing that he had requested in connection with his appeal.  Therefore, the Board finds that adjudication of the current appeal may go ahead without scheduling him for another hearing.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran's cervical spine disability is not a result of disease or injury in service.  



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, to include degenerative joint disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in June 2011 that provided information as to what evidence was required to substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records.  Further, the Veteran was afforded a VA examination in February 2012.  The resulting medical opinion is considered adequate as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).




II.  Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

Where a veteran served 90 days or more during a period of war and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Listed chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has a current cervical spine disability that began during service.  

A February 2012 VA examination report shows a diagnosis of degeneration of the cervical spine and spondylosis without myelopathy.  Thus, the requirement that there be a current disability is satisfied.  The Board notes that degenerative joint disease is a form of arthritis, and the presumptive provisions of 38 C.F.R § 3.303(b) are applicable.

The Veteran's service treatment records fail to reflect that the Veteran suffered from a chronic injury or disability of the cervical spine during active military service.  The Veteran's enlistment and separation examinations were normal with respect to any cervical spine disability.  Treatment reports show that in August 1979, he complained of having posterior neck pain since basic training.  He denied any significant trauma.  The examiner noted there was full range of motion and indicated there was no significant pathology.  In September 1979, he reported that 7 years prior, he was involved in an automobile accident in which he hurt his neck and back.  

Following service, a December 1994 VA treatment record documented "neck and occipital headaches associated with tension."  A private September 2008 MRI of the cervical spine revealed mild to moderate degenerative disc disease at C4-C5 through C6-C7 and multilevel bilateral neural foraminal narrowing. 

The Veteran was afforded a VA examination in July 2012.  The examiner opined that his cervical spine disability was less likely as not related to, or caused by service because, although the Veteran complained of neck pain in service, no pathology was found and there was no history of injury or aggravating event during service.  Further, the examiner noted that there were no complaints of neck pain or diagnosis of a cervical disability proximate to separation from service.

After a review of the record, the Board finds that the evidence otherwise fails to establish a nexus between a current cervical spine disability and military service. 

With respect to the Veteran's report of injuring his neck in an automobile accident prior to service, the Board finds initially, that, the presumption of soundness attaches.  There is no notation whatsoever in the Veteran's service treatment records that he entered active service with a preexisting cervical spine disability.  Further, the presumption is not rebutted as there is no clear and unmistakable evidence that such a disability preexisted service.  Indeed, service treatment examiners noted there was no underlying or significant pathology associated with the Veteran's neck pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone is not a disability for the purpose of VA disability compensation). 

The Board further notes that, if a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  Although there were complaints of neck pain in service, there were no impressions of arthritis confirmed by diagnostic testing.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In fact, there was no diagnosis provided in relation to the Veteran's complaints of neck pain.  Upon separation from service, the Veteran was not noted as having a cervical spine disability.  As such, the preponderance of the evidence of record suggests that the Veteran's complaints of neck pain in 1979 were acute and transitory, resolving prior to separation from active duty.

The Board acknowledges that the Veteran has a current cervical spine disability; however, even if the Board were to concede an in-service injury, the preponderance of the evidence is against there being a nexus.  First, there is no evidence of arthritis (or any chronicity) in service.  As the February 2012 VA examiner noted, there are no treatment records proximate to service that shows any complaints of or treatment for a cervical spine disorder.  Following service, the earliest notation of neck pain occurred in 1994, 14 years after separation.  A diagnosis of degenerative disc disease was not provided until September 2008.  Thus, service connection based on continuity of symptomatology is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.    

The most probative evidence as to nexus consists of the VA examiner's opinion.  The opinion is deemed to be probative, as the examiner provided a rationale and the opinion was offered following an examination of the Veteran and a review of the claims file.

As the most probative evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cervical spine disability in denied.  


REMAND

The February 2012 VA examiner identified the Veteran's back condition as arthralgia, which is simply pain of a joint.  The Board notes that pain alone cannot be compensable in the absence of an in-service disease or injury from which the pain derives.  Private treatment records from the Dixie Regional Medical Center dated in January 2008, note an assessment for mild spondylosis.  It is not evident from the VA examination report whether the VA examiner considered this assessment in coming to her conclusion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must be an adequate examination), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the February 2012 VA examiner in order to obtain an addendum opinion relating the etiology of any diagnosed lumbar spine disability.  If it is determine that another examination in necessary, one should be scheduled.  

The examiner should state whether the January 2008 assessment of mild spondylosis changes her determination that there is no evidence of a current lumbar spine disability.  

If the Veteran does not have a current lumbar spine disability, the examiner must state whether the 2008 diagnosis resolved during the period on appeal or was misdiagnosed in November 2008. 

A rationale for any opinion given must be provided. 

2.  After any additional indicated development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case, and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


